Judgment and order reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The finding of the jury that the plaintiff delivered to the defendant’s agent Newman certain checks as payments on future accruing premiums is against the weight of the evidence in view of the letter of plaintiff to Newman dated February 14, 1933, and the testimony of the plaintiff and of Newman relating to Newman’s action. Further the plaintiff failed to prove payment of such future maturing premiums within the terms of the policy relating to the payment of premiums. All concur. (The judgment awards plaintiff double indemnity upon two life insurance policies. The order sets aside the verdict of the jury in part.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.